Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 03/03/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § & 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2012/0249291) in combination with Toshihiko (JP 2009-079353) and Shigemoto (US 2015/0315839).
Regarding clam 1, Holcomb discloses a vehicle operation detection device (system with sensor for vehicle entry in title, abstract) comprising:
sensor laid out in a vehicle along an axis in an opening-closing direction of a door of the vehicle and configured to output a detection signal that changes when a part of a body of a user moves toward the sensor (sensor 100 with detector 110 in open/close direction outputting detection signal of a gesture, waving motion of hand, in abstract, para 0019-0022, 0026-0030, fig1A-3), wherein 
when the user moves the part of the body toward the sensor and a motion of moving the part of the body along the axis is detected, the sensor detects an opening-closing operation for the door (detect desired gesture/movement in a direction, such as shown by arrow in fig 1B-1C, for open/close operation in para 0004, 0022-0023), and 
the vehicle operation detection device (sensor 100) further comprises:
light-emitting members laid out in the vehicle along the axis in the opening-closing direction (LEDs 120,130,140 in open/close direction to indicate that that the sensor is ready and indicate the desired direction for both indicating status and directing the user how to proceed in para 0019-0023, 0026); and
an operation direction indicator configured to drive the light-emitting members in sequence in a first direction extending along the axis and corresponding to an opening direction (display indications, such as arrow in desired direction if gesture in figs 1B-1C, para 0019-0023 for unlock and open operation if para 0004).  
Holcomb discloses a sensor 110, with other numbers of sensors such as on for each door (para 0024), but does not expressly disclose sensors configured to individually output detection signals for the door.
Holcomb shows outer ring and arrow indications and discloses that other suitable orientations, shapes, etc. can be displayed (para 0023).  Holcomb discloses indicator lights for both indicating status and directing the user how to proceed, but does not expressly disclose the indicator driving LEDs in an opening direction in a fully-closed state of the door and driving LEDs in a closing direction in a fully-open state of the door.
Toshihiko (see translation) discloses an analogous art door opening/closing control device for a vehicle (title), with a plurality of sensors in a longitudinal direction of open/close, individually output detection signals (pulses) to enable weak or elderly persons to easily operate the door (abstract, para 0019, figs 1-2,4).  When the slide door is in a fully closed state, detection input in the open direction will drive the door to open (open operation in para 0025-0026, fig 3).   When the slide door is in a fully open state, detection input in the close direction will drive the door to close (close operation in para 0025-0026, fig 3).   
Shigemoto discloses an analogous art door opening/closing control device for a vehicle (title), with a touch panel of input and plurality of light source indicators (abstract, fig 2).  Similar to Holcomb, the light sources are LEDs that indicate desired operation, such as for users that may be inexperienced (par 0003, 0043).  When the slide door is in a fully closed state S101, an open LED 311is turned on S102 and detection S103 of  input by open switch 312 will drive the door to open S104-S106 (open operation in para 0006, 0033, figs 6-8).  When the slide door is in a fully open state S102, LED 317 is turned on S107 and detection of input S108 by close switch 318 will drive the door to close S109-S11(close operation in para 0006, 0033, figs 6-8).   The open and close indicators (and switches) are laid out in the direction of open/close in fig 5A similar to switches 101-105 in the prior art (fig 10).  The prior art referenced in para 0002 and fig 10 is the publication to Toshihiko (see fig 4).  Shigemoto discloses capacitive switches (para 0033-0034) corresponding to capacitive switches in Toshihiko detecting gesture input (para 0019).   Shigemoto includes LED to light directional signals, and obviously directional symbols may be formed by plural LEDs as disclosed in Holcomb providing suitable orientations and shapes (figs 1A-1C, par 0023).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Holcomb, sensors configured to individually output detection signals in view of Toshihiko disclosing plural sensor 21-25 in the longitudinal direction enabling weak and elderly persons to easily operate door opening and closing.  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above indicator configured to drive the light-emitting members in sequence in a first direction extending along the axis and corresponding to an opening direction in a fully-closed state of the door and configured to drive the light-emitting members in sequence in a second direction extending along the axis and corresponding to a closing direction in a fully-open state of the door in view of Shigemoto disclosing LEDs driven in response to open and close state to provide close and open operation, respectively, to indicate/guide an inexperienced user in both open and close operations.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the number of the light-emitting members is three or more, one of the light-emitting members that is located on a middle in the axis being a middle light-emitting member, in view of Holcomb disclosing more than three LEDs (figs 1B-1C), and 
when the door is in a semi-open state, the operation direction indicator is configured to drive the light-emitting members in sequence in the first direction toward the middle light- emitting member and drive the light-emitting members in sequence in the second direction toward the middle light-emitting member in view of Shigemoto disclosing displays pointing to the middle when in the half opened state (para figs 5A,6) for indication and control from the half-opened position S124-S125 to fully closed S111 to fully open S106 (para 0040, figs 7-8). 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein, when the opening-closing operation for the door is detected, the operation direction indicator is configured to drive the light-emitting members such that all the light-emitting members turn on, or such that all the light-emitting members turn off, in view of Shigemoto disclosing turning all LEDs on/off (turn on or not turn on (disable) all LEDs disabled in para 0012, 0035, 0037, 0048) as obvious indications).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein one of the sensors is any one of an electrode of a capacitance sensor, an optical sensor, an ultrasonic sensor, and a heat sensor, in view of Holcomb disclosing optical sensor (infrared emitter-detector in par 0020) and/or Shigemoto disclosing capacitive sensor (para 0033) and/or Toshihiko disclosing capacitive sensor (par 0019) as obvious sensors for vehicle door open/close. 
Regarding clam 6, Holcomb discloses a vehicle operation detection device (system with sensor 100 for vehicle entry in title, abstract) comprising:
a sensor laid out in a vehicle in a first direction corresponding to an opening direction of a door of the vehicle, wherein each of the sensor is configured to detect a part of a body of a user (sensor 100 with detector 110 in open/close direction outputting detection signal of a gesture, waving motion of hand, in abstract, para 0019-0022, 0026-0030, fig1A-3), and
the vehicle operation detection device is configured to detect opening/closing operation for the door when the user moves the part of the body toward the sensor and moves the part of the body in a first direction (detect desired gesture/movement in a direction, such as shown by arrow in fig 1B-1C, for open/close operation in para 0004, 0022-0023),
a set of light-emitting members laid out in the vehicle in the first direction (LEDs 120,130,140 in open/close direction to indicate that that the sensor is ready and indicate the desired direction for both indicating status and directing the user how to proceed in para 0019-0023, 0026); and
processing circuitry configured to drive the light-emitting members in sequence in the first direction of the desired gesture (control module operating display indications, such as arrow in desired direction of gesture in figs 1B-1C, para 0019-0023 for unlock and open operation if para 0004).  
Holcomb discloses a sensor 110, with other numbers of sensors such as on for each door (para 0024), but does not expressly disclose a set of sensors configured to individually output detection signals.
Holcomb shows outer ring and arrow indications and discloses that other suitable orientations, shapes, etc. can be displayed (para 0023).  Holcomb discloses indicator lights for both indicating status and directing the user how to proceed, but does not expressly disclose the indicator driving LEDs in an opening direction in a fully-closed state of the door and driving LEDs in a closing direction in a fully-open state of the door.
Toshihiko (see translation) discloses an analogous art door opening/closing control device for a vehicle (title), with a set (21-25) of sensors in a longitudinal direction of open/close, individually output detection signals (pulses) to enable weak or elderly persons to easily operate the door (abstract, para 0019, figs 1-2,4).  When the slide door is in a fully closed state, detection input in the open direction will drive the door to open (open operation in para 0025-0026, fig 3).   When the slide door is in a fully open state, detection input in the close direction will drive the door to close (close operation in para 0025-0026, fig 3).   
Shigemoto discloses an analogous art door opening/closing control device for a vehicle (title), with a touch panel of input and plurality of light source indicators (abstract, fig 2).  Similar to Holcomb, the light sources are LEDs that indicate desired operation, such as for users that may be inexperienced (par 0003, 0043).  When the slide door is in a fully closed state S101, an open LED 311is turned on S102 and detection S103 of  input by open switch 312 will drive the door to open S104-S106 (open operation in para 0006, 0033, figs 6-8).  When the slide door is in a fully open state S102, LED 317 is turned on S107 and detection of input S108 by close switch 318 will drive the door to close S109-S11(close operation in para 0006, 0033, figs 6-8).   The open and close indicators (and switches) are laid out in the direction of open/close in fig 5A similar to switches 101-105 in the prior art (fig 10).  The prior art referenced in para 0002 and fig 10 is the publication to Toshihiko (see fig 4).  Shigemoto discloses capacitive switches (para 0033-0034) corresponding to capacitive switches in Toshihiko detecting gesture input (para 0019).  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Holcomb a set of sensors to detect an opening operation for the door when the user moves the part of the body toward one of the sensors and moves the part of the body in the first direction, and detect a closing operation for the door when the user moves the part of the body toward another one of the sensors and moves the part of the body in a second direction that is opposite to the first direction in view of Toshihiko disclosing plural sensor 21-25 in the longitudinal direction to detect movement in closing direction for closing when door fully open and to detect movement in opening direction for opening when door fully closed to enabling weak and elderly persons to easily operate door opening and closing. 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above processing circuitry drive the light-emitting members in sequence in the first direction when the door is in a fully-closed state and configured to drive the light- emitting members in sequence in the second direction when the door is in a fully-open state in view of Shigemoto disclosing LEDs driven in response to open and close state to provide close and open operation, respectively, to indicate/guide an inexperienced user in both open and close operations.  Shigemoto includes LED to light directional signals, and obviously directional symbols may be formed by plural LEDs as disclosed in Holcomb providing suitable orientations and shapes (figs 1A-1C, par 0023).
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the set of light-emitting members includes a first light-emitting member, a second light-emitting member, and a third light-emitting member laid out in sequence in the first direction in view of Holcomb disclosing more than three LEDs (figs 1B-1C), and 
when the door is in a semi-open state, the processing circuitry is configured to drive the first light-emitting member and the second light-emitting member in sequence and configured to drive the third light-emitting member and the second light-emitting member in sequence in view of Shigemoto disclosing displays pointing to the middle when in the half opened state (para figs 5A,6) for indication and control from the half-opened position S124-S125 to fully closed S111 to fully open S106 (para 0040, figs 7-8).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein, when reception of the opening operation or the closing operation for the door is completed, the processing circuitry is configured to drive the light-emitting members such that all the light- emitting members turn on, or turn off in view of Shigemoto disclosing turning all LEDs on/off (turn on or not turn on (disable) all LEDs disabled in para 0012, 0035, 0037, 0048) as obvious indications).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the door is a sliding door arranged at a side part of the vehicle and configured to move in a horizontal direction, the sliding door is configured to move in a rearward direction to change from the fully-closed state to the fully-open state and configured to move in a frontward direction to change from the fully-open state to the fully-closed state, and the first direction is the rearward direction and the second direction is the frontward direction in view of Toshihiko (figs 1,4) and Shigemoto (figs 1, 6, 10) disclosing sliding door with corresponding directions to allow open and close operations for elderly and weak persons.

Claims 3-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2012/0249291) in combination with Toshihiko (JP 2009-079353) and Shigemoto (US 2015/0315839) as applied above and further in view of Gehin (US 2014/0330486).
Regarding claim 3, Holcomb discloses, wherein, when ID authentication executed by a communication member that wirelessly communicates with a portable device carried by the user is established (key fob detected in predetermined distance from the vehicle in abstract, para 0019, 0024-0030; key fob indicates authorized user in para 00029), the operation direction indicator is configured to drive the light-emitting members in correspondence with a direction the user should move the part of the body (when fob present in step 400, the control operates to detect the gesture in step 404, the gesture detection including display indicating information, such as an arrow indicating direction/position in figs 1A-1C, 4, para 0007, 0019, 0023, 0026, 0030).
Although the beginning of the arrow may be considered an initial point, Holcomb does not expressly disclose driving light emitting members with a position of one of the sensors toward which the user should initially move the part of the body.
Gehin discloses an analogous art method for opening vehicle (title, abstract) with authentication of user by ID by transponder (para 0052-0053), display of pattern 10 indicating virtual switch as initial location for input (para 0056-0060).  A guide (18) is displayed to indicate direction of movement in a particular direction, set of dimension and/or geometric shapes to prevent impromptu operation such a tree branch (para 0076-0077).  Sets of arrows and other shapes may be included (par 0058) and the light may be provided LEDs (diodes) in para 0060.  Flashing may be provided to avoid confusion (par 0028).   
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above driving light emitting members with a position of one of the sensors toward which the user should initially move the part of the body in view Gehin disclosing an initial position (virtual switch 10) relative to guide elements 18 to help guide the user and avoid impromptu operation.
Regarding claims 4 and 10, operation to blink light emitting members would have been obvious in view of Gehin disclosing to flashing lights to avoid confusion.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the set of light-emitting members includes a first light-emitting member and a second light-emitting member laid out in sequence in the first direction, the set of the sensors includes a first sensor and a second sensor laid out in sequence in the first direction, the first sensor and the second sensor respectively corresponding to the first light-emitting member and the second light-emitting member, when the door is in the fully-closed state, the processing circuitry is configured to drive the first light-emitting member and drive, upon detection of the part of the body by the first sensor, the second light-emitting member, and when the door is in the fully-open state, the processing circuitry is configured to drive the second light-emitting member and drive, upon detection of the part of the body by the second sensor, the first light-emitting member in view of Toshihiko and Shigemoto disclosing open direction and operation when in a fully closed state and disclosing close direction and operation when in a fully open state to allow open operation and close operation and in view of Gehin disclosing virtual switch and guide displays to prevent impromptu operation  and/or avoid confusion. 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein, wherein the set of light-emitting members includes a first light-emitting member and a second light-emitting member laid out in sequence in the first direction, when the door is in the fully-closed state, the processing circuitry is configured to drive the first light-emitting member and the second light-emitting member in sequence, and when the door is in the fully-open state, the processing circuitry is configured to drive the second light-emitting member and the first light-emitting member in sequence in view of Toshihiko and Shigemoto disclosing open direction and operation when in a fully closed state and disclosing close direction and operation when in a fully open state to allow open operation and close operation and in view of Gehin disclosing virtual switch and guide displays to prevent impromptu operation  and/or avoid confusion. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2012/0249291) in combination with Toshihiko (JP 2009-079353) and Shigemoto (US 2015/0315839) as applied above and further in view of Hanzel (US 2008/0296926).
The combination applied above does not expressly state ultrasonic sensor or heat sensor.
Hanzel discloses an analogous art vehicle open/close with gesture input (title, abstract).  The input may include capacitance sensor (par 0032),  optical sensor, (par 0027-0028, 0034), ultrasonic sensor (para 0027, 0030, 0037-0038), heat sensor (par 0031) as obvious sensors.  See also fig 3. 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein one of the sensors is any one of an electrode of a capacitance sensor, an optical sensor, an ultrasonic sensor, and a heat sensor, in view of Hanzel disclosing such sensors as obvious sensors for vehicle open/close with gesture input.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2012/0249291) in combination with Toshihiko (JP 2009-079353) and Shigemoto (US 2015/0315839) as applied above and further in view of Koda (US 2017/0241186).   
Regarding claim 12, Holcomb discloses an open of a door, hatch or trunk (para 0004, 0007, 0024), but does not expressly disclose the orientation/ direction of claim 12.
Koda discloses an analogous art vehicle operation detecting device (title) with the orientation/direction of claim 12 for opening/ closing a back door (figs 1-5, para 0004, 0037, 0042-0045). 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the door is a back door coupled to a rear part of the vehicle by a door hinge and configured to move in a vertical direction while pivoting around the door hinge, the back door is configured to move in an upward direction to change from the fully-closed state to the fully-open state and configured to move in a downward direction to change from the fully-open state to the fully-closed state, and the first direction is the upward direction and the second direction is the downward direction in view of Koda disclosing such and orientation and direction for opening and closing a back door and in view of Holcomb disclosing hatch or trunk (para 0024) that are typically in the back of the vehicle and disclosing other suitable orientations (para 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnan (US 2009/0160211), Newman (US 2011/0043325), Spence (US 2014/0197730), Sugiura (US 2016/0349908), Elie (US 2017/0028966), Sticherling (US 2017/0166164) and Takayangi (US 2017/0241187) disclose vehicle operation detecting devices.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

7/25/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683